Citation Nr: 0326159	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of Chapter 35 of Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had verified active duty service from April 1943 
to October 1945.  He died in July 1997.  The appellant is the 
veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was originally before the Board in May 2001 at which 
time it was remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran died in July 1997; the death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest due to pneumonia of two weeks duration with organic 
brain syndrome as an other significant condition contributing 
to death but not related to the cause of death.

2.  Neither pneumonia nor organic brain syndrome were 
manifested during the veteran's active duty service or for 
many years thereafter; neither pneumonia nor organic brain 
syndrome are otherwise related to the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  The criteria for entitlement to dependent's educational 
assistance have not been met.  38 U.S.C.A. § 3501 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes a statement from a private 
physician, documentation of the veteran's service and 
correspondence from the veteran and the appellant.  The 
veteran's service medical records are missing and presumed to 
have been destroyed in a fire at the National Personnel 
Records Center in 1973.  The RO made several attempts to 
obtain the records and attempted to obtain collateral records 
from the appropriate sources without success.  The RO also 
searched for the records under different spellings of the 
veteran's last name as well as under two different service 
numbers provided by the appellant without success.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  In a September 2003 statement, the appellant's 
representative reported that no further evidence or 
statements were necessary for the claim.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Moreover, in a May 2002 letter, the appellant was effectively 
furnished notice of the types of evidence necessary to 
substantiate her claims as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this letter, the appellant was 
also asked to clarify whether she wanted a Board hearing.  
She did not respond, but her representative has indicated 
that no further evidence or statement is necessary.  The 
Board therefore finds that no Board hearing is required.  In 
the May 2002 letter, the RO also informed the appellant that 
if no additional information or evidence was received within 
60 days, a decision would be made on her claim, but that if 
the information or evidence was received within one year from 
the date of the letter and it was determined that she was 
entitled to VA benefits, then she would be paid from the date 
her claim was received.  In a recent case, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
However, in the present case the appellant's representative 
has stated in a September 2003 hearing memorandum that there 
is no further evidence.  Moreover, the appellant indicated to 
an RO decision review officer in December 1999 that there was 
no additional evidence that could be obtained.  Under these 
circumstances, the Board finds that there has been no 
prejudice to the appellant as a result of any legal 
deficiency in the RO's May 2002 letter and that no useful 
purpose would be served by further delaying appellate review 
for the purpose of providing new notice and then waiting one 
year to allow the appellant to respond.  She has already 
effectively responded that there is no additional evidence 
available.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought on appeal.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Entitlement to service connection for the cause of the 
veteran's death.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The law provides that service connection will be granted for 
a disease or disability if it is shown that the veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Factual Background

The veteran service medical records have not been located and 
are believed to have been destroyed by a fire at the National 
Personnel Records Center in 1973.  The RO attempted to obtain 
the veteran's service medical records from various sources 
without success.  

A Certification of Military Service, dated in November 1983, 
indicates that the veteran served from April 1943 to October 
1945 and was discharged as a private.  

Correspondence from the veteran dated in November 1983 is of 
record.  In the document, the veteran sets out his military 
service "[t]o the best of [his] remembrance."  He reports 
that he enlisted in April 1942, received a concussion during 
a parachute landing in 1943, and was injured again sometime 
thereafter in Tunis when he landed on mine during a parachute 
jump.  He further reported he was hospitalized in England 
after the injury for cataracts, an inability to speak, hear 
or see, broken feet, a piece of metal in the right foot, a 
right arm injury, a right eye injury and a back injury 
including 13 fractured discs.  He stated that he was 
discharged from the hospital sometime near Easter of 1944.  
He indicated that he participated in the invasion of France 
on June 6, 1944, when he parachuted into St. Lowe, Normandy.  
He reported that sometime thereafter he stole a jeep with 
another soldier and went to Paris.  He was subsequently 
"Court Marshalled on the line" for stealing the jeep and 
going to Paris.  He was sentenced to " 6 months & 2/3 pay."  
He wrote that he was captured on January 18, 1945 at Spa 
Belgium and held captive for 28 days.  He indicated that he 
was promoted to first lieutenant in May 1945 while attached 
to the 33rd Recon.  He also stated that he received the 
Purple Heart Medal and the Presidential Citation.  He further 
indicated that he was given a new serial number of [redacted].
He wrote that he was hospitalized for his back injuries 
at Okno Hospital after he mustered out.  He indicated that he 
received $145.00 per month compensation from VA due to the 
back injuries he sustained during his active duty service.  

The veteran submitted a questionnaire for former POWs in 
November 1989 indicating that he had been a POW for three 
days in 1943 and for 28 days in January 1945.  He reported 
that he was not injured during the captivity.  It was also 
reported on the form that his dates of service were from 
April 20, 1942 until October 3, 1945.  He reported his rank 
at the time of discharge as being a first lieutenant.  On an 
accompanying application for compensation, he reported that 
he had received compensation from VA for five months at 
$145.00 per month.  He indicated that, during active duty, he 
experienced a head injury in December 1943, he had broken 
feet, metal in the right foot, a right arm and back injury in 
early 1944 and was treated for a back injury in 1945.  The 
space where the veteran was supposed to provide information 
as to post-service treatment he received for his reported 
in-service injuries was left blank.  

In July 1990 the National Personnel Records Center verified 
that the dates of the veteran's s service were April 20, 1943 
to October 3, 1945.  It was also reported that no medical 
records could be found as they might have been destroyed by a 
fire at the facility in 1973.  

In June 1992, the National Personnel Records Center reported 
that it was unable to verify the veteran's POW status.  It 
was unable to find a "33rd Recon. Co." in 1945.  The 
National Personnel Records Center suggested that the veteran 
provide a correct unit and dates of confinement.  

The veteran died in July 1997 and the immediate cause of 
death was reported on the death certificate as 
cardiorespiratory arrest due to pneumonia which had been 
present for two weeks.  Organic brain syndrome was reported 
as an other significant condition contributing to death but 
not related to the cause of death

A narrative of the veteran's military service was submitted 
by the appellant in October 1999.  It appears to be based on 
the veteran's 1983 summary.

A January 2000 letter from a private physician is of record.  
The doctor reported that he reviewed his case files and noted 
that one of the veteran's admitting diagnoses was organic 
brain syndrome.  He found there was no doubt that the organic 
brain syndrome predisposed the veteran to aspiration and that 
the veteran's pneumonia was secondary to the aspiration.  The 
subsequent demise of the veteran with mucous plugging and 
aspiration pneumonia was the result of the organic brain 
syndrome.  The physician opined that the organic brain 
syndrome was probably due to "war injuries" the veteran 
received during World War 2.  

In January 2003, the National Personnel Records Center 
reported that after additional searching, it was unable to 
obtain medical records of the veteran from alternative 
sources under alternative spellings and service numbers.  It 
was unable to verify that the veteran received a Purple Heart 
Medal.  It failed to locate any evidence of POW status for 
the veteran as an enlisted man or an officer.  It failed to 
find any evidence that the veteran was commissioned as an 
officer.  It also noted that the 101st Airborne did not have 
a 33rd recon company.  



Analysis

After reviewing the available evidence, the Board must 
conclude that the preponderance of that evidence is against a 
finding that the veteran's death was in any way caused by a 
disease or injury suffered during active duty service.  
Unfortunately, the veteran's service records appear to have 
been destroyed in large part in the 1973 fire at the National 
Personnel Records Center.  The record shows numerous attempts 
by the RO to verify the claimed prisoner of war status as 
well as any records of the claimed injuries during service.  
The record as it stands includes no evidence corroborating 
the veteran's assertions regarding the circumstances of his 
service.  During his lifetime, he claimed that he was a POW, 
but that has not been verified.  He claimed that he was 
awarded the Purple Heart, but that has not been verified.  
His claim that he was a first lieutenant at the time of his 
discharge is inconsistent with evidence which shows he was a 
private. 

The record also includes no competent evidence of any 
continuity of symptomatology related to the claimed disorders 
which in any manner suggests a link between those disorders 
and service.  

In the present case, after repeated attempts to verify 
aspects of the veteran's service based on information 
provided by the veteran have been unsuccessful.  The Board is 
essentially left with the summary of inservice events 
reported by a now deceased veteran.  There is nothing to 
corroborate the veteran's version of events.  If anything, 
certain inconsistencies in the veteran's assertions during 
his lifetime cast some doubt on the credibility of those 
assertions.  Perhaps the inconsistencies can be attributed to 
the veteran's organic brain syndrome.  Additionally, with no 
persuasive evidence that the veteran was a POW or engaged in 
combat, the provisions of 38 U.S.C.A. § 1154(b) cannot be 
used to accept the veteran's statements alone.  

In any event, the Board is unable to conclude that there is 
any reasonable basis for finding that any disorder related to 
the veteran's death was incurred in or aggravated by his 
active duty service over 50 years before.  

Associated with the claims file is a January 2000 letter from 
a private physician which includes the opinion that the cause 
of the veteran's death was the result of organic brain 
syndrome which was probably due to war injuries received 
during World War 2.  The physician, however, did not indicate 
what files he reviewed that were used to form a basis for his 
opinion.  There are no clinical records associated with the 
claims file.  The Board finds the doctor's opinion was based 
on a self-reported history by the veteran.  Medical evidence 
that relies on history provided by the veteran is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

With regard to the summary of facts submitted by the 
appellant, this summary appears in large part based on the 
April 1983 letter prepared by the veteran.  The documents 
basically include the exact same information except for the 
information about the veteran's Courts Martial and the 
appellant reported that the veteran had been a POW for 35 
days at Spa Belgium as opposed to the 28 days of captivity 
reported by the veteran himself.  At any rate, none of the 
critical facts listed by the appellant are otherwise 
supported by the record.  

During the veteran's lifetime, service connection was not in 
effect for any disability.  While the appellant has alleged 
that the veteran submitted several claims to VA during his 
lifetime and that he was actually receiving compensation from 
VA for a back injury right after his discharge, there is only 
evidence of one application for compensation being submitted 
in November 1989.  The claims raised by this application for 
compensation were denied by the RO in November 1991.  

The appellant has argued that the veteran was a POW twice 
and, as such, is entitled to presumptive service connection 
for diseases specific to former POWs.  If a veteran is a 
former POW and was interned or detained for not less than 30 
days, certain enumerated disorders which became manifest to a 
degree of 10 percent or more at any time after active 
military, naval or air service shall be considered to have 
been incurred in or aggravated by such service even though 
there is no record of such disease during service.  38 
U.S.C.A. § 1112(b)(12); 38 C.F.R. §§ 3.304(e), 3.307(a)(5), 
3.309(c).  The Board notes there is a question as to whether 
the veteran was ever actually a POW.  The National Personnel 
Records Center was unable to verify this fact based on 
information supplied by the veteran.  Under 38 C.F.R. 
§ 3.1(y)(1), VA shall accept the service department findings 
as to status as a former POW "unless a reasonable basis 
exists for questioning it."  The Board further notes there is 
a question as to how much time the veteran actually spent in 
captivity.  He reported in 1983 that his longest period of 
confinement was 28 days.  This is two days less than the 30 
days required by 38 C.F.R. § 3.309.  The appellant has 
alleged, however, that the veteran was a POW for 35 days.  
Nevertheless, the Board notes here that there is no evidence 
demonstrating that the veteran had any of the diseases for 
which presumptive service connection may be granted based on 
valid POW status.  Organic brain syndrome and pneumonia are 
not included under 38 C.F.R. § 3.309(c).  The Board notes 
that none of the disorders for which the veteran claimed 
service connection in November 1989 were included in the list 
for diseases subject to presumptive service connection for 
POWs either.  

The only other evidence of record which attempts to link the 
cause of the veteran's death to his active duty service in 
any way is the appellant's own allegations.  While the 
appellant has alleged such a link, she is a lay person.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Her allegations 
of a link between the cause of the veteran's death and the 
veteran's active duty service are totally without probative 
value.  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the appellant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  However, the benefit of the 
doubt rule is inapplicable when the Board finds, as is the 
present case, that a preponderance of the evidence is against 
a particular claim.  Ortiz v. Principi, 274 F.3d 1361 (2001). 

Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. chapter 35.


Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



